DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2, B1 and C1 in the reply filed on July 19, 2022 is acknowledged.
Claims 3 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2019 and January 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (WO2016/084985).
Regarding claims 1 and 14, Nomura teaches a pneumatic tire comprising a circumferential groove 3a and a plurality of axial grooves 3b (while the specific embodiment is a rib tread pattern, it would have been obvious to one of ordinary skill in the art to use a block pattern rather than a rib pattern in order to add additional edge effect), the land portions (blocks of the modified embodiment being set out here) having fine grooves 6 with a distance between adjacent fine grooves (taken to be the claimed recess/protrusion portions) (paragraph [0040]; figures 1-2), the fine grooves having a depth of 0.005 to 1.5 mm (overlapping the claimed range), a thickness of the fine grooves is 0.01 to 1.0 mm (overlapping the claimed range) and the space interval between fine grooves is 0.1 to 2.0 mm (overlapping the claimed range) (paragraph [0041]; figures 1-2), with specific embodiments having a smooth region 4A and the recess/protrusion region and the smooth region are across 100% of the lateral length of the block (see figure 1) and the smooth region has a roughness in a range of 0.002 to 0.003 mm (2 to 3 micrometers) (paragraph [0059]).
Regarding claim 2, Nomura teaches that the smooth region is disposed between adjacent recess/protrusion regions adjacent to each other (figures 1-2).
Regarding claim 4, Nomura teaches a specific embodiment where the smooth region is wider than a circle with a 3 mm diameter (paragraph [0051]; figures 1-2) and the width of the recess/protrusion region is even wider (figures 1-2).
Regarding claim 6, Nomura teaches the width of the recess/protrusion region is substantially the width of the land portion (figure 1), leading to ΣW1/Lb’ of approximately 1, such a value being greater than the claimed 0.2.
Regarding claim 8, Nomura teaches a thickness of the fine grooves is 0.01 to 1.0 mm and the space interval between fine grooves is 0.1 to 2.0 mm (paragraph [0041]; figures 1-2), resulting in an area ratio from 0.50% (0.01/(0.01 + 2.0)) to 91.0% (1.0/(1.0+0.1)), overlapping the claimed range.
Regarding claim 9, Nomura teaches a thickness of the fine grooves is 0.01 to 1.0 mm and the space interval between fine grooves is 0.1 to 2.0 mm (paragraph [0041]; figures 1-2), resulting in a ratio from .1 (0.1/1.0) to 200 (2.0/0.01), overlapping the claimed range.
Regarding claim 10, Nomura teaches a specific embodiment where the width of the smooth region is more than 4 times the width of the arrangement interval between recess/protrusion portions (figure 2).
Regarding claim 11, Nomura teaches a specific embodiment where the recess/protrusion region is shaped to be long in the lateral direction, and the angle theta is 0 degrees (figures 1-2).
Regarding claim 16, Nomura teaches a specific embodiment where the recess/protrusion region is devoid of a sipe (figure 1).
Claims 1, 4, 6-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP2015-089724; machine translation relied upon) in view of Katsuno (JP2013-136279; machine translation relied upon).
Regarding claim 1, Taniguchi teaches a pneumatic tire comprising a plurality of blocks 1 on a tread surface, the blocks having thin ribs 10 with spaces in between (taken to be the claimed recess/protrusion portions), the ribs having a preferable height of 0.15 to 1 mm (falling within the claimed range), a width of the ribs is 0.3 to 3.0 mm (overlapping the claimed range) and the space interval between ribs is 0.2 to 3.0 mm (overlapping the claimed range) (machine translation at pages 2-3; figures 1-2), with specific embodiments having a smooth region and the recess/protrusion region and the smooth region are across 100% of the lateral length of the block (see figure 9). Taniguchi does not specifically disclose the average roughness of the contact surface of the smooth region. Katsuno teaches a tire using a surface roughness of a smooth region of from 1 to 50 millimicrons (machine translation page 2, last paragraph – page 3, first full paragraph). It would have been obvious to one of ordinary skill in the art to use a roughness for a smooth region as taught by Katsuno in the tire of Taniguchi in order to guarantee deicing and maintain block rigidity (see Katsuno machine translation at page 4, first full paragraph).
Regarding claim 4, Taniguchi that a width of the recess/protrusion region W1 is substantially the width of the block, and a width of the smooth region W2 is about 1/3 of the width of the block (figure 9), which for conventional widths of blocks (such as, e.g., 10 mm), results in overlapping ranges for W1 and W2. 
Regarding claim 6, Taniguchi teaches the width of the recess/protrusion region is substantially the width of the block (figure 9), leading to ΣW1/Lb’ of approximately 1, such a value being greater than the claimed 0.2.
Regarding claim 7, Taniguchi teaches a specific embodiment with four smooth regions having a  width of about 1/3 of the block width (figure 9), leading to ΣW2/Lb’ of approximately 1.33, such a value being greater than the claimed 0.2.
Regarding claim 8, Taniguchi teaches a width of the ribs is preferably 0.3 to 3.0 mm and the space interval between ribs is preferably 0.2 to 3.0 mm (machine translation at page 3, third to last paragraph), resulting in an area ratio from 9.1% (0.3/(0.3 + 3.0)) to 93.8% (3.0/(0.2+3.0)), overlapping the claimed range.
Regarding claim 9, Taniguchi teaches a width of the ribs is preferably 0.3 to 3.0 mm and the space interval between ribs is preferably 0.2 to 3.0 mm (machine translation at page 3, third to last paragraph), resulting in a ratio from .067 (0.2/3.0) to 10 (3.0/0.3), overlapping the claimed range.
Regarding claim 10, Taniguchi teaches a specific embodiment where the width of the smooth region is more than 4 times the width of the arrangement interval between recess/protrusion portions (figure 9).
Regarding claim 11, Taniguchi teaches a specific embodiment where the recess/protrusion region is shaped to be long in the lateral direction, and the angle theta is 0 degrees (figure 9).
Regarding claim 13, Taniguchi teaches that the smooth region extends along edge portions of the road contact surface of the block in the lateral direction (figure 9).
Regarding claim 15, Taniguchi teaches that a sipe may be formed on the block (machine translation at page 3, third to last paragraph), and it would have been obvious to one of ordinary skill in the art that such a sipe could be formed in either or both of the smooth region and the recess/protrusion region in order to increase the edge effect of the block.
Regarding claim 16, Taniguchi teaches a specific embodiment where the recess/protrusion region is devoid of a sipe (figure 9).
Claims 1, 4-7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gayton (US Pub. No. 2013/0139937) in view of Katsuno (JP2013-136279; machine translation relied upon).
Regarding claims 1 and 14, Gayton teaches a pneumatic tire comprising blocks 3 (paragraph [0063]; figure 5), the blocks having at least one cavity/surface groove 6 with a distance between adjacent cavities (taken to be the claimed recess/protrusion portions) (paragraph [0057]; figures 1-3), the cavities/surface grooves having a mean shallow depth at most equal to 30% of the depth of a cut, with a specific embodiment having a depth of 0.6 mm, a width of substantially equal to 0.6 mm and the space interval between is 0.1 to 2.0 mm (overlapping the claimed range) (paragraphs [0017] and [0041]; figures 1-3). Gayton does not specifically disclose the average roughness of the contact surface of the smooth region. Katsuno teaches a tire using a surface roughness of a smooth region of from 1 to 50 millimicrons (machine translation page 2, last paragraph – page 3, first full paragraph). It would have been obvious to one of ordinary skill in the art to use a roughness for a smooth region as taught by Katsuno in the tire of Gayton in order to guarantee deicing and maintain block rigidity (see Katsuno machine translation at page 4, first full paragraph).
Regarding claim 4, Gayton teaches a specific embodiment where the width of the recess/protrusion region is equal to 2 x L0 + the width D, i.e. is 2 x 3 mm + 0.6 mm = 6.6 mm (paragraph [0057]; figures 1-3), and the smooth region is even wider (see paragraph  wider than a circle with a 3 mm diameter (paragraph [0051]; figures 1-2) and the width of the recess/protrusion region is even wider – Gayton notes that the widths of the regions provided with the surface grooves 6 have been exaggerated (paragraph [0057]; figures 1-3).
Regarding claim 5, Gayton teaches a specific embodiment where the land portion has a width of 64 mm (paragraph [0052]) as well as teaching that a sipe width is less than 2 mm (paragraph [0004]), and that the width of the recess/protrusion region on one side of the centerline of the land portion is up to 5 times the sipe width, so for a sipe of just under 2 mm, the total recess/protrusion width would be about 20 mm, therefore each smooth region would have a width of about 22 mm, such a configuration having a W1/W2 of about 20/22 ≈ 0.91.
Regarding claim 6, using the configuration set out above with respect to claim 5, the width W1 is about 20 mm, and the length of the road contact surface of the land portion (block) is 64 mm, resulting in a ratio of 20/64 = 0.31.
Regarding claim 7, using the configuration set out above with respect to claim 5, the sum of widths W2 is about 44 mm, and the length of the road contact surface of the land portion (block) is 64 mm, resulting in a ratio of 44/64 = 0.69.
Regarding claim 9, Gayton teaches a specific embodiment where the arrangement interval is equal to the width of the recess/protrusion portions (paragraph [0057]), such a configuration having Dc/Wc = 1.
Regarding claim 10, using the configuration set out above with respect to claim 5, the width W2 is about 22 mm, and the arrangement interval is 0.6 mm (paragraph [0057]), resulting in a ratio of 22/0.6 = 36.7.
Regarding claim 13, Gayton teaches that the smooth region extends along edge portions of the road contact surface of the block (figures 1 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 23, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749